Graham, Presiding Judge,
delivered the opinion of the court:
A petition for rehearing has been filed herein, from which it appears that certain language used in our opinion of December 27,1932, 20 C. C. P. A. (Patents) 761, 62 F. (2d) 194, has been understood by *896counsel as announcing the rule that where, as in this case, an element ■of a disclosure has been disclaimed, such element will not be considered by the court in determining whether a patentable combination exists. We did not intend to announce any such ruling herein. What we there intended to hold, and what we now hold, is that the individual elements which make up appellants’ combination are, as we view the matter, shown by the references and by the disclaimed subject matter, which we have treated as the equivalent of a reference ; that the disclosed combination of the various elements, including the disclaimed subject matter, does not produce a new and useful result, amounting to invention, and that, hence, there is no patentable combination disclosed.
• We have reexamined the record, in view of the suggestions made in appellants’ petition, but find no reason for coming to any other decision as to the allowability of appellants’ claims than we have heretofore announced. The petition is, therefore, denied.